UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
DAVID STEVEN BRAUN,                 )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                  Civil Action No. 13-0090 (ESH)
                                    )
STATE OF MONTANA, et al.,           )
                                    )
                  Defendants.       )
____________________________________)


                                   MEMORANDUM OPINION

        Plaintiff David Steven Braun, proceeding pro se, has filed a complaint against the State

of Montana, Verizon Wireless, Google, Inc., JP Morgan, Facebook, Rotary International, and

Gallatin County. (Compl. at 1, Jan. 17, 2013). Although mindful that complaints filed by pro se

litigants are held to less stringent standards than those applied to formal pleadings drafted by

lawyers, see Haines v. Kerner, 404 U.S. 519 (1972), Brown v. District of Columbia, 514 F.3d

1279, 1283 (D.C. Cir. 2008), it is clear that the Court lacks subject matter jurisdiction over

plaintiff’s claims.

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a “federal question” is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court’s jurisdiction. See Fed. R. Civ. P. 8(a).

A district court may dismiss a complaint sua sponte prior to service on the defendants, pursuant

to Federal Rule of Civil Procedure 12(h)(3), when it is evident that the court lacks subject-matter
jurisdiction. See Evans v. Suter, No. 09-5242, 2010 WL 1632902 (D.C. Cir. Apr. 2, 2010)

(citing Hurt v. U.S. Court of Appeals for the D.C. Cir., No. 07-5019, 2008 WL 441786 (D.C. Cir.

Jan. 24, 2008); Scholastic Entertainment, Inc. v. Fox Entertainment Group, Inc., 326 F.3d 982,

985 (9th Cir. 2003); Zernial v. United States, 714 F.2d 431, 433-34 (5th Cir. 1983)).

        Such is the case with plaintiff’s complaint. Plaintiff is a resident of Big Sky, Montana.

His complaint consists of a long list of alleged injuries, ranging from electronic and physical

surveillance, improper use of personal information on-line, credit card fraud, his inability to

carry a concealed weapon, mistreatment by the Montana Medical review board, improper use of

personal information, spreading of inaccurate rumors, denial of access to medical treatment, and

denial of access to law enforcement, but no specific legal claims. (Compl. at 1-5.) Assuming

without deciding that plaintiff has viable legal claims against defendants, the allegations in the

complaint do not present a federal question nor bring this case within the Court's diversity

jurisdiction.

        Accordingly, the Court will dismiss this case sua sponte pursuant to Rule 12(h)(3) of the

Federal Rules of Civil Procedure for lack of subject matter jurisdiction. An Order consistent

with this Memorandum Opinion will be issued separately.



                                                           /s/
                                              ELLEN SEGAL HUVELLE
                                              United States District Judge
DATE: January 25, 2013




                                                 2